 Case 2:21-cv-00261-JES-NPM Document 1 Filed 03/26/21 Page 1 of 9 PageID 1




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION



DOLORES LOFTUS, an individual,                       CIVIL ACTION

                   Plaintiff,
                                                     Case No. 2:21-cv-261
v.
                                                     Judge:
THE SCHOOL BOARD OF LEE COUNTY,
FLORIDA, a political subdivision of the State        Mag. Judge:
of Florida,

                   Defendant.


              COMPLAINT AND DEMAND FOR JURY TRIAL

      NOW COMES the Plaintiff, DOLORES LOFTUS (“Loftus” or “Plaintiff”),

by and through undersigned counsel, and states the following for her Complaint:

                                CAUSES OF ACTION

      1.    This is an action brought under the federal Rehabilitation Act of 1973

(“Rehab Act”), as amended, for disability discrimination.

                                    PARTIES

      2.    The Plaintiff, DOLORES LOFTUS (“LOFTUS”) is an individual, a

United States citizen and at all relevant times has been, and is, domiciled within

Lee County, Florida.




                                        1
 Case 2:21-cv-00261-JES-NPM Document 1 Filed 03/26/21 Page 2 of 9 PageID 2




      3.     Defendant, THE SCHOOL BOARD OF LEE COUNTY, FLORIDA

(“Defendant”) is a political subdivision of the state of Florida and oversees the

public school system in and for Lee County, Florida. The Defendant was LOFTUS’

employer. The Defendant receives in excess of $1,000,000.00 annually from the

federal government in financial assistance.

                           JURISDICTION AND VENUE

      4.     This Court has jurisdiction of this matter under 28 U.S.C. §1331.

      5.     Venue is proper in the United States District Court for the Middle

District of Florida because the Plaintiff resides in, and the Defendant conducts

business in, and some or all of the events giving rise to Plaintiff’s claims occurred

in Lee County, Florida, which is within the Middle District of Florida. Venue is

proper in the Fort Myers Division under Local Rule 1.02(b)(5) since the action

accrued in Lee County, which is within the Fort Myers Division.

                            GENERAL ALLEGATIONS

      6.     LOFTUS began her employment with the Defendant in February

2015 as a social worker.

      7.     LOFTUS always performed her assigned duties in a professional

manner and was very well qualified for her position.

      8.     LOFTUS always received positive performance reviews until she

disclosed her disabilities to the Defendant.



                                         2
 Case 2:21-cv-00261-JES-NPM Document 1 Filed 03/26/21 Page 3 of 9 PageID 3




      9.     Section 504 of the Rehab Act prohibits recipients of federal financial

assistance from discriminating against qualified individuals with disabilities in

employment.

      10.    LOFTUS is a qualified person with a disability as she has an

impairment of the mental/emotional system – panic disorder with agoraphobia,

PTSD, and generalized anxiety disorder - which limits her ability to perform

certain major life activities, including concentrating and working when not in

remission.

      11.    LOFTUS has a history of these impairments that limits major bodily

functions and several major life activities. LOFTUS’s impairments qualify as a

disability as that term is defined under 28 C.F.R. §36.104(iii).

      12.    During the 2019-20 school year, the COVID-19 pandemic began and

became widespread to the United States in March 2020.

      13.    As a result, LOFTUS’ PTSD, generalized anxiety disorder, and panic

disorder with agoraphobia became exacerbated to the point that she required

reasonable accommodations in order to perform the essential functions of her

position.

      14.    Beginning in approximately March 2020, the Defendant allowed all

social workers to work from home or remotely as they were able to perform the

essential functions of their social worker positions in that manner.



                                          3
 Case 2:21-cv-00261-JES-NPM Document 1 Filed 03/26/21 Page 4 of 9 PageID 4




      15.    However, in or about September 2020, the Defendant requested that

LOFTUS no longer work from home or remotely.

      16.    LOFTUS then informed the Defendant of her disability and her need

to avoid direct face-to-face contact during the ongoing COVID-19 pandemic as

direct face-to-face contact caused her great fear so as to exacerbate her panic

disorder with agoraphobia. Moreover, LOFTUS explained that she could still

perform all of the essential functions of her position by avoiding indoor face-to-

face contact, as she had been doing so for months.

      17.    Nevertheless, on October 14, 2020, the Defendant issued LOFTUS

written correspondence denying her request for reasonable accommodation on the

basis that it would be an “undue hardship.” Instead, the Defendant demanded

that LOFTUS be physically present at her office in a school in order to conduct

virtual meetings while sitting at her office desk despite the fact this could have

easily been accomplished through the reasonable accommodation LOFTUS had

requested.

      18.    The Defendant did not engage in any interactive process and instead

summarily and arbitrarily denied LOFTUS’ request for a reasonable

accommodation.

      19.    The Defendant then provided LOFTUS with an application for FMLA

leave, which LOFTUS completed in order to save her job since the Defendant was



                                        4
 Case 2:21-cv-00261-JES-NPM Document 1 Filed 03/26/21 Page 5 of 9 PageID 5




improperly denying her request for reasonable accommodation thus barring her

from performing the essential functions of her position.

      20.   While on FMLA leave, LOFTUS renewed her request for reasonable

accommodations on February 1, 2021.

      21.   Once again, this request was summarily and arbitrarily denied,

though the Defendant agreed to provide an unpaid leave of absence through April

30, 2021.

      22.   However, LOFTUS has been – and remains – ready, willing and able

to perform all of the essential functions of her position with the reasonable

accommodation identified above.

      23.   The Defendant has not returned LOFTUS to work thereafter.

      24.   The Defendant has prevented LOFTUS from returning to her

employment because of her disability.

       COUNT I – VIOLATION OF THE REHAB ACT, AS AMENDED

      25.   Plaintiff incorporates by reference Paragraphs 1-24 of this Complaint

as though fully set forth below.

      26.   At all relevant times, LOFTUS was an individual with a disability

within the meaning of the Rehab Act.

      27.   Specifically, LOFTUS has physical impairments that substantially

limit one or more of her major life activities and bodily functions, has a record of

the impairment, and is regarded by the Defendant as having such impairments.

                                         5
 Case 2:21-cv-00261-JES-NPM Document 1 Filed 03/26/21 Page 6 of 9 PageID 6




      28.    LOFTUS is a qualified individual with disabilities as that term is

defined in the Rehab Act.

      29.    LOFTUS is an individual who, with reasonable accommodation, at

all relevant times could perform the essential functions of her job with the

Defendant.

      30.    At all material times, LOFTUS was an employee and the Defendant

was her employer covered by and within the meaning of the Rehab Act.

      31.    The Defendant was made aware and was aware of LOFTUS’s

disabilities, which qualify under the Rehab Act.

      32.    The Defendant discriminated against LOFTUS with respect to her

terms, conditions, and privileges of employment because of her disabilities by

denying her requests for reasonable accommodations.

      33.    LOFTUS’ requested reasonable accommodations would not have

cost the Defendant any money or required the expenditure of other resources, and

would not have affected other employees.

      34.    LOFTUS’ requested reasonable accommodations would have

allowed her to perform the essential functions of her position.

      35.    The Defendant conducted itself with malice or with reckless

indifference to LOFTUS’ federally protected rights.




                                         6
 Case 2:21-cv-00261-JES-NPM Document 1 Filed 03/26/21 Page 7 of 9 PageID 7




      36.     The   Defendant    has   failed   to   accommodate     LOFTUS      and

discriminated against LOFTUS in violation of the Rehab Act by interfering with

her enjoyment of all benefits, privileges, terms, and conditions of her employment.

      37.     The conduct of the Defendant altered the terms and conditions of

LOFTUS’ employment and LOFTUS suffered negative employment action.

      38.     As a direct and proximate result of the violations of the Rehab Act, as

referenced and cited herein, LOFTUS has lost all of the benefits and privileges of

her employment and has been substantially and significantly injured in her career

path that was anticipated from her employment.

      39.     As a direct and proximate result of the violations of the Rehab Act as

referenced and cited herein, and as a direct and proximate result of the prohibited

acts perpetrated against her, LOFTUS is entitled to all relief necessary to make her

whole.

      40.     As a direct and proximate result of the Defendant’s actions, LOFTUS

has suffered damages, including but not limited to, a loss of employment

opportunities, loss of past and future employment income and fringe benefits,

humiliation, and non-economic damages for physical injuries, mental and

emotional distress.

      WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of

right, and:



                                          7
 Case 2:21-cv-00261-JES-NPM Document 1 Filed 03/26/21 Page 8 of 9 PageID 8




   i.        Injunctive relief directing the Defendant to cease and desist from all

             disability discrimination of all employees, and to return the Plaintiff to

             work with the reasonable accommodations she requested;

   ii.       Back pay and all other benefits, perquisites and other compensation for

             employment which plaintiff would have received had she maintained

             her position with Defendant, plus interest, including but not limited to

             lost salary and bonuses;

   iii.      Front pay, including benefits, insurance costs, benefits costs, and

             retirement benefits;

   iv.       Reimbursement of all expenses and financial losses Plaintiff has incurred

             as a result of Defendant’s actions;

   v.        Declaratory relief declaring the acts and practices of Defendant to be in

             violation of the statute cited above;

   vi.       Reasonable attorney's fees plus costs;

   vii.      Compensatory damages, and;

   viii.     Such other relief as this Court shall deem appropriate.

                             DEMAND FOR JURY TRIAL

          Pursuant to Fed. R. Civ. P. 38(b) and the Seventh Amendment to the United

States, the Plaintiff demands a trial by jury as to all issues triable as of right.




                                             8
 Case 2:21-cv-00261-JES-NPM Document 1 Filed 03/26/21 Page 9 of 9 PageID 9




                            Respectfully submitted,


Dated: March 26, 2021       s/ Benjamin H. Yormak
                            Benjamin H. Yormak
                            Florida Bar Number 71272
                            Trial Counsel for Plaintiff
                            Yormak Employment & Disability Law
                            9990 Coconut Road
                            Bonita Springs, Florida 34135
                            Telephone: (239) 985-9691
                            Fax: (239) 288-2534
                            Email: byormak@yormaklaw.com




                                     9
